Citation Nr: 1646825	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right rotator cuff tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded the Veteran a noncompensable disability rating for residuals of a right rotator cuff tear. The Board notes that a subsequent November 2015 rating decision awarded the Veteran a 10 percent disability rating, effective March 26, 2010. As this rating does not constitute the maximum benefit available, this matter remains before the Board. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, in April 2015, the Veteran's appeal for entitlement to service connection for tinnitus was remanded by the Board. Upon additional development, the Veteran was awarded a 10 percent disability rating for tinnitus in a November 2015 rating decision. As this constitutes a complete grant of the Veteran's service connection claim, this matter is not before the Board at this time.  


FINDING OF FACT

At its most severe, the Veteran's dominant right shoulder disability limited range of motion to shoulder level.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, but no higher, for the Veteran's residuals of a right rotator cuff tear have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203, 5003 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In an April 2010 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and private treatment records. Further, the Veteran underwent relevant VA examinations in December 2012 and July 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Stegall Considerations

This claim was remanded by the Board in April 2015 to allow for additional development. At that time, the RO was instructed to provide the Veteran with a new VA examination to assess the current nature and severity of his disability; to readjudicate the claim; to issue a Supplemental Statement of the Case (SSOC); and to return the matter to the Board as warranted. 

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, the Veteran was provided with a new VA examination in July 2015, and a subsequent SSOC was issued in November 2015. As such, the Board finds that the AOJ has substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Accordingly, the Board will now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to an initial disability rating in excess of 10 percent for residuals of a right rotator cuff tear.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination. Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69  (2015). In this case, the Veteran's  right upper extremity, including his right rotator cuff, has been found to be his major or dominant extremity for purposes of evaluation. 

The Veteran is currently rated under Diagnostic Code 5201-5003. Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue. See 38 C.F.R. § 4.27  (2015). Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location. Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006). Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated by analogy. Id.   

Accordingly, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here is the right shoulder. However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. In this case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

If limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) A 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted. Id.

Notes (1) and (2) under Diagnostic Code 5003 provides the following. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2). 

However, the Veteran may also seeking an increased rating under Diagnostic Codes 5200, 5201, 5202, 5203, and 5003. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 20 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head. A 30 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 40 percent when unfavorable, with abduction limited to 25 degrees from side. See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2015).

Diagnostic Code 5201 provides a 20 percent evaluation for limitation of motion of the major arm at the shoulder if it is limited to shoulder level, 20 percent if motion is limited midway between the side and shoulder level, and 30 percent if motion is limited to 25 degrees from the side. See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity, and a 20 percent evaluation with a marked deformity. A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 20 percent rating is warranted for frequent episodes and guarding of all arm movements. Impairment of the major humerus is rated at 40 percent if there is a fibrous union, 50 percent if there is nonunion or false flail joint, and 70 percent if there is loss the head of humerus, with flail shoulder. See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

Finally, Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement. A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

As such, the Board will evaluate the evidence of record against the above rating criteria to determine if an increased rating is warranted at this time. In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Veteran underwent VA arm and shoulder examination in December 2012 and was diagnosed with impingement syndrome, right rotator cuff tear, at that time. Right shoulder range of motion testing yielded the following results: flexion to 180 degrees, without evidence of painful motion; abduction to 135 degrees, without evidence of painful motion. Further, the Veteran was able to perform repetitive use testing, which yielded the same results and was not productive of additional limitation of motion. Accordingly, the Veteran's shoulder abduction and forward flexion was classified as active movement against some resistance. Some functional impairment was noted, including less movement than normal and weakened movement. No ankylosis or recurrent dislocation of the glenohumeral articulation was noted. However, the Veteran did report a history of mechanical symptoms, such as clicking and catching, at that time. Decreased strength and limited range of motion were also reported as residuals of the Veteran's rotator cuff surgery. 

In a May 2013 lay statement, the Veteran reported the following of his disability: pain upon use of his shoulder for any activities above the shoulder line; the need to take frequent breaks from normal work involving reaching or working above the shoulder line; painful range of motion upon movement of the shoulder backward or above 90 degrees forward; the inability to throw a ball overhand with strength or accuracy; the inability to put his arms behind his back; the estimated 60 to 70 percent loss of strength based on the amount of weight the Veteran could press pre- and post-surgery; the inability to place his right arm behind his head and remove it without difficulty; and the pain and numbing of the entire arm if placed in certain positions while the Veteran slept. As a result of said pain, the Veteran had to abandon certain hobbies including golf and weight-lifting, and was unable to sleep through the night. Accordingly, the Veteran relied on the use of daily medication to assist with managing his pain. Additionally, the Veteran acknowledged that he did not report pain upon motion to his December 2012 VA examiner. However, the Veteran indicated that he was told the examination was for his left shoulder only, such that the Veteran did not understand to need to report his right shoulder symptoms at that time. 

The Veteran underwent subsequent VA arm and shoulder examination in July 2015, and was diagnosed with degenerative arthritis at that time. During examination, the Veteran reported flare-ups productive of increased pain and weakness, such that the Veteran experienced limitations to his grip and dexterity. The Veteran further reported functional loss as caused by his disability, as follows: decreased arm strength; requiring constant breaks when he is active; giving up certain hobbies including golf; needing to take frequent breaks when using a weed eater; requiring frequent rests prolonged yardwork; exercise limited to cardio; the need to develop adaptive techniques to lift any weight over his head; and the inability to lift free weights. Range of motion testing yielded the following results: flexion to 150 degrees; abduction to 150 degrees; external rotation to 80 degrees; and internal rotation to 80 degrees. As such, the examiner noted that the Veteran experienced such functional loss as limited reach due to his disability. Further, the Veteran was able to perform repetitive use testing without additional functional loss or limitation of motion. Evidence of tenderness to palpation of the lateral glenohumeral joint and a history of mechanical symptoms, such as clicking or catching, were also noted. Additionally, a reduction in muscle strength for both forward flexion and abduction was reported, such that the Veteran's muscle strength was classified as active movement with gravity eliminated. Ankylosis of the scapulohumeral articulation was explicitly denied. Accompanying x-rays were indicative of arthritis.

Upon consideration of the above, the Board finds that an initial rating of 20 percent is warranted for the residuals of the Veteran's right rotator cuff tear. 

At the outset, the Board notes that an increased rating is not available to the Veteran per the rating criteria for Diagnostic Codes 5003, 5200, 5202, or 5203. In that regard, neither the December 2012 nor July 2015 VA examiners reported evidence of ankylosis of the scapulohumeral articulation or additional impairment of the humerus, clavicle, or scapula upon examination. As such, the Veteran's symptoms are most properly rated against the criteria for Diagnostic Code 5201.

As such, the Veteran may be awarded an increased rating upon evidence of varying degrees of limitation of motion of the major arm. To that end, the Board notes that December 2012 and July 2015 VA examiners did not report such significant limitation of motion as to justify an increased rating. Instead, the Veteran's flexion ranged from 150 to 180 degrees upon examination, and his abduction ranged from 135 to 150. Such results are indicative of only mild limitation of motion.

However, the Board must weigh the examiners' results against the Veteran's own representations regarding his symptomatology. Here, the Veteran has reported significant and chronic right shoulder pain, requiring the daily use of medication. Such pain is productive of notable limitation of motion, such that the Veteran was so impaired as to necessitate the abandonment of many of his hobbies, including golf and weight-based exercise. The Veteran's was further limited in his capacity to engage in his remaining hobbies, such that he reported the need for frequent breaks and rest performing such tasks as simple yardwork. Of particular importance is the Veteran's May 2013 statement, where he classified his level of disability as causing pain upon any movement above the shoulder line. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). The Board may logically conclude that such limitation of motion is only exacerbated upon the Veteran's reported frequent flare-ups.

Thus in rectifying the VA examiners' notations with the Veteran's own reports, the Board finds that the Veteran's reported limitation of motion most nearly approximates limitation of motion at the shoulder, thereby warranting an initial disability rating of 20 percent for the residuals of the Veteran's right rotator cuff tear at this time. See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Briefly, the Board notes that it also considered whether staged ratings are appropriate in this case. However, the Board finds that the Veteran's symptoms were consistent throughout the entire period on appeal. As the record does not indicate any fluctuation in the Veteran's symptoms, staged ratings are not warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2009).



Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during the rating period on appeal. The full scope of the Veteran's symptoms, including pain, weakness, and limitation of motion, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the rating period on appeal. Further, the Board observes that higher schedular ratings are available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203, 5003 (2015).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran has not asserted that he is totally unemployable as the result of his service-connected disabilities. Instead, the record reflects that the Veteran maintained steady employment in aviation safety throughout the pendency of this appeal. Accordingly, the Board concludes that a claim for TDIU has not been raised. 


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for residuals of a right rotator cuff tear is granted.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


